      Case 4:16-cv-01414 Document 714 Filed on 03/03/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              March 03, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,                 §
on behalf of themselves and all others         §
similarly situated,                            §
                                               §
                     Plaintiffs,               §
                                               §
VS.                                            §            CIVIL ACTION NO. H-16-1414
                                               §
HARRIS COUNTY, TEXAS, et al.,                  §
                                               §
                     Defendants.               §

                                           ORDER

       The parties have filed a Joint Motion to Appoint an Independent Monitor, as set out in the

Consent Decree, § 101(b) (Docket Entry No. 708). The Motion to Appoint is granted. (Docket

Entry No. 712). Professor Brandon L. Garrett, of the Duke University Law School and its Center

for Science and Justice, is appointed Independent Monitor to oversee the implementation of the

Consent Decree. Professor Sandra Guerra Thompson, of the University of Houston Law Center,

is appointed Deputy Monitor. This Order adopts the terms of the Independent Monitor’s and

Deputy Monitor’s appointment set out in the Joint Motion.

                     SIGNED on March 3, 2020, at Houston, Texas.


                                            _______________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge
